Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Application Status
This application is a CON of US patent application 15/982,291, filed on 05/17/2018.
Claims 1-7, 11-24 and 25 are currently pending in this patent application.
The preliminary amendment filed on 12/13/2021, amending claim 1 and canceling claims 8-10, and 26-29 is acknowledged. 

Election/Restriction
Applicant's election without traverse of Group I, claims 1-7, drawn to a ketoreductase polypeptide capable of converting substrate N-methyl-3-keto-3-(2-thienyl)-l-propanamine to product (S)-N-methyl-3-hydroxy-3-(2-thienyl)-l-propanamine at a rate that is improved over a reference polypeptide having the amino acid sequence of SEQ ID NO:6, wherein the polypeptide has an amino acid sequence that is at least about 90% identical to a reference sequence based on SEQ ID NO:2, comprising a substitution at one or more positions selected from  94, and species of substitution mutation at position 94 recited in claim 2 in the response filed on 12/13/2021 is acknowledged. 
Claims 11-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 are under consideration and are present for examination.
Priority
Acknowledgement is made of applicants claim for priority of US patent applications 15/489,946, filed on 04/18/2017, now US patent 10752926; 15/489,946, filed on 04/18/2017, now US patent 10006069; 14/954,564, filed on 11/30/2015, now US patent 9657320; 14/503,578, filed on 10/01/2014, now US patent 9228213; 13/610,166, filed on 9/11/2012, now US patent 8877475, and 12/549,293, filed on 8/27/2009, now US patent 8288141, and US Provisional Application 61/092,331 filed on 8/27/2008. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/17/2020 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of 1449 is enclosed herewith.
Drawings
Drawings submitted on 07/17/2020 are accepted by the Examiner.


Claim Rejections - 35 USC § 112, Second Paragraph
	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 is indefinite in the recitation “at least about 90% identical” which 
Claims 3 and 4 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 4 and 5 are indefinite in the recitation “at least about 95% or 99%” which is ambiguous and confusing. It is unclear whether applicant meant “at least 95% or 99%” or “about 95% or 99%”. However, “about 95% or 99%” is unclear and vague, as it is not clearly stated in the specification about what is the scope of “about 95% or 99%” mean? In addition, the combination of “at least about 95% or 99%” is also ambiguous and confusing. Clarification is required.
Claim 7 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 7 is indefinite in the recitation “at least about 95%” which is ambiguous and confusing. It is unclear whether applicant meant “at least 95% in the context of converting the substrate to product. However, “about 95%” is unclear and vague, as it is not clearly stated in the specification about what is the scope of “about 95%” mean? In addition, the combination of “at least about 95%” is ambiguous and confusing. Clarification is required.
Claim 7 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 7 is indefinite in the recitation “less than about 24 hours” or “less than about 5 g/L” which is ambiguous and confusing. It is unclear whether applicant meant “less than 24 hours” or “less than about 5 g/L” in the context of converting the substrate to product, which is definite. However, “about 24 hours” or “about 5 g/L” is unclear and vague, as it is not clearly stated in the specification about what is the scope of “about 24 hours” or “about 5 g/L” mean? In addition, the combination of “less than about 24 hours” or “less than about 5 g/L” is also ambiguous and confusing. Clarification is required.
Claim 7 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite and vague for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 7 is indefinite in the recitation “greater than about 100 g/L”, which is ambiguous and confusing. It is unclear whether applicant meant “greater than 100 g/L”, in the context of converting the substrate to product, which is definite. However, “about 100 g/L” is unclear and vague, as it is not clearly stated in the specification about what is the scope of “about 100g/L” mean? In addition, the combination of “greater than about 100 g/L”, is ambiguous and confusing. Clarification is required.
Claim 2 (which depends on claim 1) is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 2 is indefinite in the recitation “the residue” lacks antecedent basis and claim 1 does not recite anything about “residue”. Therefore, “the residue” lacks antecedent basis in claim 1 from which claim 2 depends. Clarification is required. 
Claim 2 (which depends on claim 1) is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 2 is indefinite in the recitation “the residue corresponding to residue X190 is cysteine” does not make sense because claim 1 does not recite X190. Similar rejection also be applied with other residues. Clarification is required. 
Double Patenting Rejection (Based on Genus and Species Analysis)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. patent 9228213 B2, issued on 01/05/2016 (see, IDS).
Since the claims of the instant application, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804. This rejection is based on genus species fact pattern of 2020 Non-Salutatory Double patenting rejections. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-7 of the instant application disclose a ketoreductase polypeptide capable of converting substrate N-methyl-3-keto-3-(2-thienyl)-1-propanamine to product (S)-N-methyl-3-hydroxy-3-(2-thienyl)-1- propanamine at a rate that is improved over a reference polypeptide having the amino acid sequence of SEQ ID NO:6, wherein the polypeptide has an amino acid sequence that is at least about 90% identical to a reference sequence based on SEQ ID NO:2, comprising a substitution at position 94wherein the residue corresponding to residue X190 is cysteine, proline, or a constrained amino acid; X46 is arginine; residue X60 is isoleucine; residue X64 is valine; residue X108 is histidine; residue 152 is asparagine; residue X153 is valine; residue X157 is serine; residue X198 is asparagine; residue X199 is aspartic acid, valine, arginine, or phenylalanine; and/or residue X245 is isoleucine, wherein the polypeptide is capable of converting the substrate to the product with a percent stereomeric excess of at least, wherein the polypeptide is capable of converting the substrate to the product with a percent stereomeric excess of at least 99%, wherein the polypeptide is capable of converting the substrate to the product at a rate that is at least 10-15 times greater than the rate of conversion of the substrate to the product by the reference polypeptide of SEQ ID NO:6, wherein the polypeptide is capable of converting the substrate to the product at a rate that is at least 15 times greater than the rate of conversion of the substrate to the product by the reference polypeptide of SEQ ID NO:6, wherein the polypeptide is capable of converting at least 95% of the substrate to the product in less than 24 hours when carried out with greater than 100 g/L of substrate and less than 5 g/L of the polypeptide.
The claims 1-6 of the US patent 9228213 B2 disclose ketoreductase polypeptide capable of converting substrate N-methyl-3-keto-3-(2-thienyl)-1-propanamine to product (S)--N-methyl-3-hydroxy-3- (2-thienyl)-1-propanamine at a rate that is improved over a reference polypeptide having the amino acid sequence of SEQ ID NO: 6, wherein the polypeptide has an amino acid sequence that is at least about 90% identical to a reference sequence based on SEQ ID NO:2, comprising a substitution at position 199, wherein the residue corresponding to residue X46 is arginine; residue X60 is isoleucine; residue X64 is valine; residue X108 is histidine; residue 152 is asparagine; residue X153 is valine; residue X157 is serine; residue X198 is asparagine; residue X199 is aspartic acid, valine, arginine, or phenylalanine; and/or residue X245 is isoleucine, wherein the polypeptide is capable of converting the substrate to the product with a percent stereomeric excess of at least 95%, wherein the polypeptide is capable of converting the substrate to the product with a percent stereomeric excess of at least 99%, wherein the polypeptide is capable of converting the substrate to the product at a rate that is at least 10-15 times greater than the rate of conversion of the substrate to the product by the reference polypeptide of SEQ ID NO:6, wherein the polypeptide is capable of converting the substrate to the product at a rate that is at least 15 times greater than the rate of conversion of the substrate to the product by the reference polypeptide of SEQ ID NO:6, wherein the polypeptide is capable of converting at least 95% of the substrate to the product in less than 24 hours when carried out with greater than 100 g/L of substrate and less than 5 g/L of the polypeptide.
The claims of the reference US patent 9228213 B2 do not teach ketoreductase polypeptide comprises a mutation at position 94 corresponding to SEQ ID NO: 2.
However, the disclosure of the reference patent indeed teaches a mutation at position 94 corresponding to SEQ ID NO: 2 in Col 3, lines 15-34, i.e. the disclosure of the reference patent fully disclosed instant claim species and covered by the reference patent (see, Col 3, lines 15-34). Since, the reference patent and instant application are claiming common subject matter (see, TC ODP Flow chart), if the instant application allowed, it would improperly extend the “right to exclude” already granted in the reference patent. See, In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804. 
 
The above indicated claims of the reference patents while not totally identical to the instant method claims, are indeed product claim of a polypeptide having ketoreductase activity, which has overlapping scope to the method of use of the polypeptide as claimed in the instant claims, wherein the claims of the reference patent, which is drawn to a polypeptide having ketoreductase activity. The portion of the specification and the claims in the reference patents, while drawn to the actual product ketoreductase having mutation at position 94 (see, Col 3, lines 15-34), and includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to mainly claims 1-7 of the instant application or alternatively render them obvious.  Alternatively, claims 1-7 cannot be considered patentably distinct over claims of the reference patents when there is specifically disclosed embodiment in the instant application that falls within the scope of claims 1-6 of US patent 9228213 B2 as well as the disclosure, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1-6 and the disclosure of US patent 9228213 B2.

Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. patent 8288141 B2 (see, IDS), issued on 10/16/202012 of US patent application 12/549,293. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-7 of the instant application disclose a ketoreductase polypeptide capable of converting substrate N-methyl-3-keto-3-(2-thienyl)-1-propanamine to product (S)-N-methyl-3-hydroxy-3-(2-thienyl)-1- propanamine at a rate that is improved over a reference polypeptide having the amino acid sequence of SEQ ID NO:6, wherein the polypeptide has an amino acid sequence that is at least about 90% identical to a reference sequence based on SEQ ID NO:2, comprising a substitution at position 94, wherein the residue corresponding to residue X190 is cysteine, proline, or a constrained amino acid; X46 is arginine; residue X60 is isoleucine; residue X64 is valine; residue X108 is histidine; residue 152 is asparagine; residue X153 is valine; residue X157 is serine; residue X198 is asparagine; residue X199 is aspartic acid, valine, arginine, or phenylalanine; and/or residue X245 is isoleucine, wherein the polypeptide is capable of converting the substrate to the product with a percent stereomeric excess of at least, wherein the polypeptide is capable of converting the substrate to the product with a percent stereomeric excess of at least 99%, wherein the polypeptide is capable of converting the substrate to the product at a rate that is at least 10-15 times greater than the rate of conversion of the substrate to the product by the reference polypeptide of SEQ ID NO:6, wherein the polypeptide is capable of converting the substrate to the product at a rate that is at least 15 times greater than the rate of conversion of the substrate to the product by the reference polypeptide of SEQ ID NO:6, wherein the polypeptide is capable of converting at least 95% of the substrate to the product in less than 24 hours when carried out with greater than 100 g/L of substrate and less than 5 g/L of the polypeptide.
Claims 1-8 of US patent 8288141 B2 disclose a ketoreductase polypeptide, wherein the polypeptide has an amino acid sequence that is at least 90% identical to a reference sequence of SEQ ID NO:2 and has at least the following features: (a) the residue corresponding to residue X94 is aspartic acid, (b) the residue corresponding to residue X145 is phenylalanine; and (c) the residue corresponding to residue X190 is proline, wherein the amino acid sequence further comprises one or more features selected from the group consisting of residue corresponding to X40 is a constrained, hydrophilic or basic residue; residue corresponding to X196 is a non polar or aliphatic residue; residue corresponding to X226 is a non polar or aliphatic residue; residue corresponding to X249 is a nonpolar or aromatic residue; and wherein the amino acid sequence can optionally have one or more residue differences at other amino acid residues as compared to the reference sequence, wherein the polypeptide is capable of converting the substrate to the product with a percent stereomeric excess of at least 95%, wherein the polypeptide is capable of converting the substrate to the product with a percent stereomeric excess of at least 99%, wherein the polypeptide is capable of converting the substrate to the product at a rate that is at least 10-15 times greater than the rate of conversion of the substrate to the product by the reference polypeptide of SEQ ID NO:6, wherein the polypeptide is capable of converting the substrate to the product at a rate that is at least 15 times greater than the rate of conversion of the substrate to the product by the reference polypeptide of SEQ ID NO:6, wherein the polypeptide is capable of converting at least 95% of the substrate to the product in less than about 24 hours when carried out with greater than 100 g/L of substrate and less than 5 g/L of the polypeptide, the ketoreductase polypeptide of claim 1, in which the amino acid sequence further comprises one or more of the following features: residue corresponding to X40 is arginine, residue corresponding to X196 is leucine; residue corresponding to X226 is valine; residue corresponding to X249 is tryptophan; and wherein the amino acid sequence can optionally have one or more differences at other amino acid residues as compared to the reference sequence.
 
The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed product claim of a polypeptide having ketoreductase activity as claimed in the instant claims. The portion of the specification and the claims in the reference patents, while drawn to the actual product and includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to mainly claims 1-7 of the instant application or alternatively render them obvious.  Alternatively, claims 1-7 cannot be considered patentably distinct over claims of the reference patents when there is specifically disclosed embodiment in the instant application that falls within the scope of claims 1-8 of US patent 8288141 B2, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1-8 of US patent 8288141 B2. 


Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. patent 9657320 B2 (see, IDS), issued on 05/23/2017 of US patent application 14/954,564. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-7 of the instant application disclose a ketoreductase polypeptide capable of converting substrate N-methyl-3-keto-3-(2-thienyl)-1-propanamine to product (S)-N-methyl-3-hydroxy-3-(2-thienyl)-1- propanamine at a rate that is improved over a reference polypeptide having the amino acid sequence of SEQ ID NO:6, wherein the polypeptide has an amino acid sequence that is at least about 90% identical to a reference sequence based on SEQ ID NO:2, comprising a substitution at position 94, wherein the residue corresponding to residue X190 is cysteine, proline, or a constrained amino acid; X46 is arginine; residue X60 is isoleucine; residue X64 is valine; residue X108 is histidine; residue 152 is asparagine; residue X153 is valine; residue X157 is serine; residue X198 is asparagine; residue X199 is aspartic acid, valine, arginine, or phenylalanine; and/or residue X245 is isoleucine, wherein the polypeptide is capable of converting the substrate to the product with a percent stereomeric excess of at least, wherein the polypeptide is capable of converting the substrate to the product with a percent stereomeric excess of at least 99%, wherein the polypeptide is capable of converting the substrate to the product at a rate that is at least 10-15 times greater than the rate of conversion of the substrate to the product by the reference polypeptide of SEQ ID NO:6, wherein the polypeptide is capable of converting the substrate to the product at a rate that is at least 15 times greater than the rate of conversion of the substrate to the product by the reference polypeptide of SEQ ID NO:6, wherein the polypeptide is capable of converting at least 95% of the substrate to the product in less than 24 hours when carried out with greater than 100 g/L of substrate and less than 5 g/L of the polypeptide.
Claims 1-6 of US patent 9657320 B2 disclose a ketoreductase polypeptide capable of converting substrate N-methyl-3-keto-3-(2-thienyl)-1-propanamine to product (S)—N-methyl-3-hydroxy-3-(2-thienyl)-1-propanamine at a rate that is improved over a reference polypeptide having the amino acid sequence of SEQ ID NO:6, wherein the polypeptide has an amino acid sequence that is at least 91% identical to a reference sequence of SEQ ID NO:6, comprising a substitution at position 190 and at least one further substitution at one or more positions selected from 40, 46, 60, 64, 94, 108, 145, 152, 153, 157, 196, 198, 199, 226, 245, or 249, wherein the residue corresponding to residue X190 is cysteine or proline; X46 is arginine; residue X60 is isoleucine; residue X64 is valine; residue X108 is histidine; residue 152 is asparagine; residue X153 is valine; residue X157 is serine; residue X198 is asparagine; residue X199 is aspartic acid, valine, arginine, and/or phenylalanine; and/or residue X245 is isoleucine, wherein the polypeptide is capable of converting the substrate to the product with a percent stereomeric excess of at least about 95%, wherein the polypeptide is capable of converting the substrate to the product with a percent stereomeric excess of at least about 99%, wherein the polypeptide is capable of converting the substrate to the product at a rate that is at least 10-15 times greater than the rate of conversion of the substrate to the product by the reference polypeptide of SEQ ID NO:6, wherein the polypeptide is capable of converting the substrate to the product at a rate that is at least 15 times greater than the rate of conversion of the substrate to the product by the reference polypeptide of SEQ ID NO:6, wherein the polypeptide is capable of converting at least about 95% of the substrate to the product in less than about 24 hours when carried out with greater than about 100 g/L of substrate and less than about 5 g/L of the polypeptide.
 
The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed product claim of a polypeptide having ketoreductase activity as claimed in the instant claims. The portion of the specification and the claims in the reference patents, while drawn to the actual product and includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to mainly claims 1-7 of the instant application or alternatively render them obvious.  Alternatively, claims 1-7 cannot be considered patentably distinct over claims of the reference patents when there is specifically disclosed embodiment in the instant application that falls within the scope of claims 1-6 of US patent 9657320 B2, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1-6 of US patent 9657320 B2. 


Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. patent 10006069 B2 (see, IDS), issued on 06/26/2018 of US patent application 15/489,946. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-7 of the instant application disclose a ketoreductase polypeptide capable of converting substrate N-methyl-3-keto-3-(2-thienyl)-1-propanamine to product (S)-N-methyl-3-hydroxy-3-(2-thienyl)-1- propanamine at a rate that is improved over a reference polypeptide having the amino acid sequence of SEQ ID NO:6, wherein the polypeptide has an amino acid sequence that is at least about 90% identical to a reference sequence based on SEQ ID NO:2, comprising a substitution at position 94, wherein the residue corresponding to residue X190 is cysteine, proline, or a constrained amino acid; X46 is arginine; residue X60 is isoleucine; residue X64 is valine; residue X108 is histidine; residue 152 is asparagine; residue X153 is valine; residue X157 is serine; residue X198 is asparagine; residue X199 is aspartic acid, valine, arginine, or phenylalanine; and/or residue X245 is isoleucine, wherein the polypeptide is capable of converting the substrate to the product with a percent stereomeric excess of at least, wherein the polypeptide is capable of converting the substrate to the product with a percent stereomeric excess of at least 99%, wherein the polypeptide is capable of converting the substrate to the product at a rate that is at least 10-15 times greater than the rate of conversion of the substrate to the product by the reference polypeptide of SEQ ID NO:6, wherein the polypeptide is capable of converting the substrate to the product at a rate that is at least 15 times greater than the rate of conversion of the substrate to the product by the reference polypeptide of SEQ ID NO:6, wherein the polypeptide is capable of converting at least 95% of the substrate to the product in less than 24 hours when carried out with greater than 100 g/L of substrate and less than 5 g/L of the polypeptide.
Claims 1-8 of US patent 10006069 B2 disclose a ketoreductase polypeptide capable of converting substrate N-methyl-3-keto-3-(2-thienyl)-1-propanamine to product (S)-N-methyl-3-hydroxy-3-(2-thienyl)-1-propanamine at a rate that is improved over a reference polypeptide having the amino acid sequence of SEQ ID NO:6, wherein the polypeptide has an amino acid sequence that is at least 90% identical to a reference sequence based on SEQ ID NO:2, comprising a substitution at position 46, wherein the ketoreductase polypeptide of claim 1, comprising a further substitution at one or more positions selected from 40, 60, 64, 94, 108, 145, 152, 153, 157, 190, 196, 198, 199, 226, 245, and 249, wherein the residue corresponding to residue X190 is cysteine, proline, or a constrained amino acid; X46 is arginine; residue X60 is isoleucine; residue X64 is valine; residue X108 is histidine; residue 152 is asparagine; residue X153 is valine; residue X157 is serine; residue X198 is asparagine; residue X199 is aspartic acid, valine, arginine, or phenylalanine; and/or residue X245 is isoleucine, wherein the polypeptide is capable of converting the substrate to the product with a percent stereomeric excess of at least 95%, wherein the polypeptide is capable of converting the substrate to the product with a percent stereomeric excess of at least 99%, wherein the polypeptide is capable of converting the substrate to the product at a rate that is at least 10-15 times greater than the rate of conversion of the substrate to the product by the reference polypeptide of SEQ ID NO:6, wherein the polypeptide is capable of converting the substrate to the product at a rate that is at least 15 times greater than the rate of conversion of the substrate to the product by the reference polypeptide of SEQ ID NO:6, wherein the polypeptide is capable of converting at least 95% of the substrate to the product in less than 24 hours when carried out with greater than 100 g/L of substrate and less than 5 g/L of the polypeptide.
 
The above indicated claims of the reference patents while not totally identical to the instant claims, are indeed product claim of a polypeptide having ketoreductase activity as claimed in the instant claims. The portion of the specification and the claims in the reference patents, while drawn to the actual product and includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference patents when there are specifically recited embodiments that would either anticipate to mainly claims 1-7 of the instant application or alternatively render them obvious.  Alternatively, claims 1-7 cannot be considered patentably distinct over claims of the reference patents when there is specifically disclosed embodiment in the instant application that falls within the scope of claims 1-8 of US patent 10006069 B2, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims 1-8 of US patent 10006069 B2. 


Conclusion
Status of the claims:
Claims 1-7 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal H Chowdhury whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, from 9 am to 5 pm Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes & Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 & Mailbox REM 3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/Primary Examiner, Art Unit 1656